PER CURIAM.
Appellants (defendants), John S. Gais-ford and Lucy Gaisford, appeal from a final judgment entered pursuant to a non-jury trial awarding appellee (plaintiff), Lucille Frostman, a real estate commission.
Appellants’ primary thrust on appeal is that the findings of fact and conclusions of law made by the trial judge are clearly erroneous and manifestly against the weight and effect of the evidence.
As the trier of fact the trial judge has the responsibility of determining the weight, credibility and sufficiency of the evidence, and these findings are clothed with the presumption of correctness. Dade Engineering & Construction Co. v. D’Amato, Fla.App.1959, 108 So.2d 627; Bass v. Bass, Fla.App.1966, 188 So.2d 346. The court’s findings are entitled to the weight of a jury verdict and will not be disturbed unless .it is shown that there is a total lack of substantial evidence to support these conclusions. LaFrance Cleaners & Dyers, Inc. v. Argenio, Fla.App.1962, 147 So.2d, 330; Chakford v. Strum, Fla. 1956, 87 So.2d 419.
The court having had the benefit of oral argument and having considered the same, carefully examined and considered the record on appeal, the briefs and the points raised, finds that the appellants have failed to overcome the presumption of correctness of the trial court’s finding.
Affirmed.
ANDREWS and CROSS, JJ., and WILLIAMS, O. EDGAR, Jr., Associate Judge, concur.